  Case 16-17625-elf         Doc 50
                                 Filed 12/05/18 Entered 12/05/18 18:07:02                           Desc Main
                                  Document     Page 1 of 2
                            LOCAL BANKRUPTCY FORM 9014-3
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Marianne Dugan
                                  Debtor                                              CHAPTER 13

Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee for
Hilldale Trust
                                  Movant                                           NO. 16-17625 ELF
                vs.

Marianne Dugan                             Debtor

Jeffrey Dugan                              Co-Debtor                        11 U.S.C. Sections 362 and 1301

William C. Miller Esq.                     Trustee

                             NOTICE OF MOTION, RESPONSE DEADLINE
                                      AND HEARING DATE


          Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for
 Hilldale Trust has filed a motion with the court for relief from the automatic stay of Section 362 of Title 11 of
 the United States Code, as amended (the Bankruptcy Code), and from the codebtor stay of Section 1301 of
 the Bankruptcy Code. .

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
 to consult an attorney.)

       1.       If you do not want the court to grant the relief sought in the motion, then on or before
 December 19, 2018 you or your attorney must do all of the following:
                (a)     file an answer explaining your position at:
                                 United States Bankruptcy Court
                                   Robert N.C. Nix Building
                                 900 Market Street, Suite 400
                                 Philadelphia, PA 19107-4299

 If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that it will
 be received on or before the date stated above; and
                  (b)      mail a copy to movant's attorney:
                                    Rebecca A. Solarz, Esquire
                                    KML Law Group, P.C.
                                    Suite 5000 - BNY Mellon Independence Center
                                    701 Market Street
                                    Philadelphia, PA 19106-1532

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

          3.      A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank, the
 United States Bankruptcy Judge, in Courtroom No. 1 at the United States Bankruptcy Court, Robert N.C. Nix
 Building, 900 Market Street, Suite 400, Philadelphia, Pa. 19107-4299 on January 4, 2019, at 10:00 a.m. , or
 as soon thereafter as counsel can be heard, to consider the motion.
Case 16-17625-elf         Doc 50      Filed 12/05/18 Entered 12/05/18 18:07:02                 Desc Main
                                      Document      Page 2 of 2

         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.

                                                       /s/ Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106-1532
                                                       Phone: (215) 627-1322 Fax: (215) 627-7734
                                                       Attorneys for Movant/Applicant

December 5, 2018
